Mr. Justice Van Orsbel
delivered the opinion of the Court:
This appeal is from the decision of the Commissioner of Patents in an interference proceeding awarding priority of invention to the junior party Angie L. Hansen. The invention relates to “minors’ lamp lighters.” The issue is in four counts, of which count 1 is illustrative:
“In an acetylene lamp, the combination of a body part provided with means for generating gas, a reflector supported on the body part, a burner within the reflector for receiving the generated gas, and a pyrophoric ignition attachment comprising a spark wheel, said mechanism being so positioned with reference to the plane of the outer edge of the reflector that when the palm of the hand is wiped across said reflector it will engage *148the periphery of the wheel to cause rotation thereof and operation of the pyrophoric ignition mechanism to ignite the gas.”
Max Hendler described the operation of his invention in his specification as follows: “The operation of my improved device is apparent; for it is only necessary to place the thumb or finger on the serrated edges of the disk 8, and to partially rotate said disk with a quick motion, and as a result, the teeth on said disk scrape across the forward end of the section of spark-producing material, and as a result, sparks of fire are produced which are thrown directly across the orifice in. the burner tip 13, thereby igniting the gas as it issues therefrom.”
It was held by the Commissioner and the Board of Examiners in Chief that the location of the sparking wheel on the reflector is of the essence of the invention. We think this was error. The location of the wheel is merely mechanical, so long as it can be successfully operated by a sweep of the hand. This sweep may be in either a perpendicular, horizontal, or angular direction td best suit the convenience and demands of the trade. The invention consists in the ability of the user, from the relative position of the spark wheel to the rim of the reflector, to successfully light the lamp by a sweep of the palm of the hand across the face of the reflector in contact with the spark wheel..
True, Hendler contemplated this operation by a sweep of the thumb or finger; but the Examiner of Interferences, in awarding priority to Hendler, found from a comparative operation of the devices of the respective parties that each was equally capable of operation by a sweep of the hand. This conclusion is strongly supported by the fact that over 25,000 of the Hendler lamps have been manufactured, put on the market, and successfully used. Further convincing proof is afforded from our investigation of the operation of the respective devices at bar. Each could be successfully operated by a sweep of the thumb or finger, and each could be successfully operated by a sweep of .the hand.
The device is a simple one; and, where it clearly appears that it is inherently capable of being operated in the manner described in the issue, it comes within the rule of law that the patentee is entitled to all the uses to which his invention may be *149put. As held by the Examiner, we think the present case comes dearly within this rule. With this point settled in Hendler’s favor, the proof clearly establishes his right to prevail.
The decision of the Commissioner of Patents is reversed, and the clerk is directed to certify these proceedings as by law required. Reversed.
Mr. Justice McCoy, of the Supreme Court of the District of Columbia, sat with the Court in the hearing and determination of the appeal in the place of Mr. Justice Robb.